Cobb, J.,
dissenting. “A writ of error is an original writ, issuing out of chancery; and lies where a party is aggrieved by any error in the -foundation, proceeding, judgment, or execution of a suit, in a court of record; and is in the nature of a commission to the judges of the same or a superior court, by which they are authorized to examine the record, upon which judgment was given, and on such examination to affirm or reverse the same* according to law.” “A writ of error lies for some error or defect in substance, that is not aided, amendable, or cured at common law, or by some of the statutes of amendments or jeofails.” 2 Tidd’s Pr. 1134, 1136; 3 Bacon’s Abr. 320 et seq.; 9 Vim Abr. 474. Upon a writ of error only those matters are brought, up which are properly a part of the record, or which are placed upon the record pursuant to the statute which provides for bills of exceptions. Errors of the court only can be corrected upon *750Writ of error. 2 Cyc. 512. An error of fact could not at common law be reviewed upon writ of error. 3 Bl. 406; Heard’s Steph. PI. 96, 118. Hence it followed that when an error of fact was complained of in a motion for new trial, a judgment refusing a new trial could not be reviewed upon writ of error. See, in this connection, Vau Stone v. Stillwell Mfg. Co., 142 U. S. 128; Wilson v. Everett, 139 U. S. 616; Moore v. United States, 150 U. S. 57. Such was the origin, scope, and purpose of the writ of error under the common law. That provision of the constitution under which the Supreme Court of this State was organized provided that that court should sit “for the trial and determination of writs of error” from courts of a given class. Cobb’s Dig. 1120. The language quoted is preserved in the present constitution. Civil Code, § 5835. In each of the constitutions of this State the Supreme Court has been limited in its jurisdiction as a court for the correction of errors, having no original jurisdiction. The writ of error had its origin in the common law, and became a part of the law of this State under the adopting statute, and is still effective in any case where it is appropriate as a remedy to be pursued, unless there has been a statute abolishing it or limiting it in its operation. The scope of the writ of error as indicated in the above quotations was recognized in Allen v. Savannah, 9 Ga. 286. See also Tarver v. Rankin, 3 Ga. 213; Harris v. State, 2 Ga. 211. In Gaulden v. Shehee, 20 Ga. 531, the constitutionality of the act declaring that the certificate of the judge to the bill of exceptions should be the writ of error was under consideration; and it was there held that it was competent for the legislature to provide that the power formerly exercised by the' King of England through the chancery •courts in issuing writs of error might be delegated by the State •to the judges of the superior court. Prior to the date of the act just referred to, the writ of error was issued by the clerk of the •Supreme Court in the name of the governor, bearing test in the name of the judges. See Rule 24, 1 Ga. xvii. See also Harris v. State, 2 Ga. 211. As said by Judge Lumpkin, the constitution could not have intended that the writ of error should be the common-law writ, because there was no court of chancery in ’Georgia to issue it, and therefore it was within the power of the General Assembly to regulate the issuance of this writ and pre*751•scribe by whom ifc should be issued. But neither in that decision, nor in any other to which my attention has been called, has it been held that the writ of error under the Georgia practice, in its scope and purpose, was anything less, than the writ of error of the common law issued out of chancery. See, in this connection, Harris v. State, 2 Ga. 211. The jurisdiction of this court has been so extended as to authorize a writ of error to review a decision granting or refusing a new trial upon the facts, a proceeding that was unknown to the common law; that jurisdiction being upheld upon the broad language of the act establishing the court, which gave it jurisdiction to review any decision or judgment of the superior courts. This result was reached in the early history of this court by the application of a fiction, and has since been acquiesced in. See Kelly v. Strouse, 116 Ga. 887.
Under the common-law practice a reversal of the judgment under review was authorized upon a writ of error, whenever there appeared upon the record an error of law which was substantial in its nature, and by which the party complaining was or might have been prejudiced. A reversal would not result if the error was immaterial, and therefore not prejudicial; but upon the hearing of a writ of error, where exception had been taken to any decision on the question of law, it was not only the right of the party to demand a decision, but it was the duty of the court to ■ determine whether the exception so taken was well founded. The court might hold, as it did in numerous cases, that the exception was without merit or was upon an immaterial point, but the court had no authority to refuse to consider the exception as .made. At the time the Supreme Court of Georgia was established, and for more than a quarter of a century thereafter, the bench and the bar of the State were composed of men who were thoroughly conversant with the principles and practice of the •common law, and the technical term of the common law used in the constitution was undoubtedly therein placed to be interpreted in its common-law sense, subject only to such limitations as might be found in the statutes of this State. I am well aware that a single physical precedent is worth little as authority. I -am free to concede that several physical precedents of the same •nature will not carry controlling weight. But when for twenty-five years and more there is an accumulation of physical prece*752dents which are in accord with common-law practice, and no criticism of any nature whatever upon these precedents is made by the bench or the bar, the former fully capable of detecting and criticising, and the latter not only capable of detecting, but perfectly willing to take advantage of any defects in practice that might exist, these precedents, even though they be merely physical, multiplied under such circumstances, piled one upon another, mountain high, command my respect and control me in my views. If I were tempted to entertain other views, reverence for the unquestioned learning of those who for so long a time passed these precedents unchallenged would constrain me to surrender them. The act of 1898 has been held by a unanimous decision of this court to be only declaratory of existing practice (Taylor v. Reese, 108 Ga. 379); and later cases conflicting with it are required under the statute, to yield to it. There can be no two opinions as to what was the common-law practice in reference to writs of error. Neither can there be any serious difference of opinion on the question as to whether this practice was recognized by the profession, both bench and bar of this State, for a long period of time. Treating this act as declaratory, a necessarily controlling decision under the act of 1898 would be a decision which was alleged to involve the commission of an error of law which was substantial in its nature. Such a decision was a necessarily controlling decision at common law, in the sense that a reversal upon writ of error would result, and such a decision is a necessarily controlling decision in Georgia. If the act of 1898 be interpreted as legislation introducing a new rule of practice having no. reference to the past, it might be possible for the conclusion to be reached that the word “ control ” should be given the meaning that the decision under review must constrain a particular final judgment in the case. But in interpreting acts of the legislature in reference to matters of substantive law as well as of practice, it is neither right nor safe for the courts to shut their eyes to the history of the past in reference to the subject-matter of the legislation.
Usually it is with much hesitation that I place upon the records of this court an expression of my opinion when it is in conflict with that of a majority of the members of the court, and especially is this so when my views do not coincide with any of those *753who are participating in the decision of the case. I am not now altogether freed from this hesitancy, but nevertheless it does seem clear to me that I am merely contending for the recognition of a rule of practice that was well settled at common .law, and recognized by the concurrent voice of the bench and bar of Georgia when each was made up of lawyers thoroughly trained in the principles controlling the practice at common law. I am also sustained by the unanimous decision of this court, in the ease of Taylor v. Reese, 108 Ga. 379, as I understand that decision. The views now expressed were authoritatively announced as the opinion of five Justices at the time the case of Kelly v. Strouse, 116 Ga. 872, was decided; and the identical question now involved was resolved, in the way it seems to me it ought to be resolved, by four Justices in Cawthon v. State, 119 Ga. 395. Among them was the present Chief Justice and Mr. Justice Turner, each trained for the bar at a time when a knowledge of common-law practice was deemed necessary to the successful practice of the profession, and Mr. Justice Lamar, who was himself the author of the act of 1898.
The assignment of error upon the refusal of the judge to prohibit the attorney to appear as counsel for the State should be considered by this eou.rt on its merits. It is not necessary for me, under the present status of the case, to intimate whether this assignment of error is meritorious, but it is before this court in due form, and is entitled to consideration and decision. What has been said, taken in connection with what is set forth in the majority opinion in the Cawthon case, fully expresses my views in reference to this matter. The views expressed are due to a settled conviction, reached after a laborious and anxious investigation when the Cawthon case was under consideration. If I could possibly view the question in any way where there was a doubt, I would gladly yield the doubt and let the practice be settled by an unanimous decision, notwithstanding what I have said on two former occasions. It is a matter of regret to me that my legal vision is so beclouded that I can not see as the truth that which seems so clear to my brethren. The scales may hereafter fall from my eyes, but until that time arrives I must adhere to the truth as it now appears to me.